DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14 and 15 of copending Application No. 16/653,696 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The subject matter of reference application’s claims may be construed broadly enough to encompass the subject matter of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a step."
Claim 14 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a step."


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan et al. (US 2013/0126425).
egarding claim 1, McGowan et al. teach an algal photobioreactor system (Abstract "An advanced water treatment method processes a continuous flow of water in a sequence of stages including pre-filtering [200] to remove solids, conditioning [202] to adjust pH, blending [210] with a recycled dense microalgae culture, and passing the resulting mixture through an enclosed, environmentally-controlled photobioreactor") comprising: a transparent tubular structure ([0039] "The mixture flow from blending tank 210 is pumped into a central manifold connected to a photobioreactor (PBR) array 212 preferably composed of multiple PBRs connected in parallel. Each PBR includes a collection of clear (i.e., optically transparent) PVC pipes, each having a diameter preferably between 2 to 6 inches and a length from 20 to 80 feet.”); a medium disposed inside the tubular structure (Abstract "An advanced water treatment method processes a continuous flow of water in a sequence of stages including pre-filtering [200] to remove solids, conditioning [202] to adjust pH, blending [210] with a recycled dense microalgae culture, and passing the resulting mixture through an enclosed, environmentally-controlled photobioreactor");  a pump configured to circulate at least one of groundwater, surface water, or wastewater through the transparent tubular structure (para[0029) "Embodiments of the invention provide advanced, algae-based, water treatment technologies to remove nutrients, trace metals, and other pollutants from the water. Unless otherwise qualified, the term "water” in the present document is defined as including wastewater, sewage, as well as natural and industrial effluents. In the exemplary embodiments described below, unique technologies and processes work together in a continuous, controlled, and automated manner that result in clean water for discharge or re-use."; para[0039 ]"The mixture flow from blending tank 210 is 2 to adjust pH of the pre-filtered flow, to increase bio-availability of nutrient constituents in the water as well as to provide a carbon source for subsequent algae photosynthesis in the pre-filtered flow; d) blending in a blending vessel the conditioned flow with a dense live microalgae flow( RAA) to produce a mixtureflow; e) passing the mixture flow once through an enclosed tube photobioreactor (PBR )exposed to natural and/or supplemental light so that microalgae in the mixture flow reproduce and take up nutrients and trace metals in the mixture flow; f) continuously separating microalgae from the mixture flow exiting the photobioreactor to produce a treated flow (permeate) and the dense live microalgae flow (RAA); and g) continuously returning the dense live microalgae flow (RAA) to the 
Regarding claim 2, McGowan et al. teach the algal photobioreactor system of claim 1, and further teach wherein the contaminant comprises a nitrogenous compound (para[0029] "A preferred embodiment of the system specifically targets the reduction or removal of nitrogen”).
Regarding claim 4, McGowan et al. teach the algal photobioreactor system of claim1,and further teach wherein the transparent tubular structure is comprised of at least one of plastic (para[0039] “Each PBR includes a collection of clear (i.e., optically transparent)—.PVC pipes”).
Per claim 10, McGowan teaches a method of removing a contaminant from at least one of ground water, surface water, or waste water comprising: providing contaminant-containing water from at least one of groundwater, surface water, or waste water sources (Abstract "An advanced water treatment method processes a continuous flow of water in a sequence of stages including pre-filtering [200] to remove solids, conditioning [202] to adjust pH, blending [210] with a recycled dense microalgae culture, and passing the resulting mixture through an enclosed, environmentally-controlled 2 concentration, a pH, a light wavelength, an ion concentration or a light intensity in the algal photobioreactor system to enhance growth of algae (Fig. 2A, [0040] “While the mixture flow is traveling through the PBR the pH of the mixture flow is monitored and CO.sub.2 is injected automatically using a peristaltic dosing pump 204 (or equivalent) to achieve an appropriate pH level in the PBR, typically a neutral pH in the range of 6.9 to 7.1. The PBR is illuminated by light of appropriate wavelength and with sufficient intensity to facilitate appropriate levels of photosynthesis by the algae in the mixture flow in the PBR. The light may be provided by a natural light source 216 and/or artificial light source 214. In a preferred embodiment, the light preferably includes wavelengths between 550 and 700 nanometers, or more preferably between 650 and 675 nanometers. The ambient intensity from the natural light source may be monitored and the artificial light source intensity may be automatically adjusted to compensate for changing intensity levels of the natural light source. In addition to pH level and light, continuous in-line monitoring of algae density and flow rate are also performed.); removing water from the algal photobioreactor system; and harvesting algal biomass (“WAA” via 218).
Per claim 11, wherein the contaminant comprises a nitrogenous compound ([0029] "A preferred embodiment of the system specifically targets the reduction or removal of nitrogen”).

Per claim 17, wherein the medium may be reused after the alga has been separated from the medium (Fig. 2A; [0048] “Water that is forced through the pores of the membrane filter forms a flow of fully treated water and is referred to as the permeate. Embodiments easily achieve permeate flows with less than 50 mg/l microalgae. In a preferred embodiment, the permeate flow has less than 2 mg/l microalgae. The permeate may be discharged into the environment pursuant to appropriate regulations or may be re-used in upstream processes. In some embodiments, the permeate may be further polished prior to discharge or re-use by optional polishing apparatus 226 which performs filtering and disinfection, e.g., by ultra-violet irradiation.”).
Claims 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krivov (US 2019/0241847).
Krivov teaches a method of removing a contaminant from at least one of ground water, surface water, or waste water comprising: providing contaminant-containing water from at least one of groundwater, surface water, or waste water sources ([0028] “Algal culturing system 108 is generally configured to grow algal biomass from numerous nutrient and/or waste streams.”); adding the contaminant-containing water to an algal photobioreactor system (108; [0028] “Algal culturing system 108 is generally configured to grow algal biomass from numerous nutrient and/or waste streams.”); adjusting at least one of a temperature, a CO2 concentration, a pH, a 
Per claim 11, wherein the contaminant comprises a nitrogenous compound ([0024] “In certain embodiments, the photoautotrophic or mixotrophic or heterotrophic cultivation portion of the symbiotic algae system may result in the cultivation of additional algae biomass, but could include (alternatively or additionally) the cultivation of any photoautotrophically or mixotrophically grown microbial plant matter that requires carbon dioxide and/or effluent containing nutrients, such as nitrogen, phosphorus, and organic carbon.”).
Per claim 12, wherein the nitrogenous compound comprises nitrogen- bound nitrate ([0033] “AGC 152B is designed to accept the output of AGC 152A (which are typically byproducts of AGC 152A, such as, but not limited to, suspended solids, 
Per claim 14, further comprising [[the]]a step of extracting a substance from the algal biomass ([0083] “In an exemplary embodiment, from the lipid layer, crude algae oil is extracted with a solvent and a catalyst through a suitable process (chemical or non-chemical) at biofuel processor 172 so as to produce biodiesel and glycerol.”).
Per claim 15, wherein the substance comprises at least one of a lipid, a protein, a carbohydrates, or a pigment ([0083] “In an exemplary embodiment, from the lipid layer, crude algae oil is extracted with a solvent and a catalyst through a suitable process (chemical or non-chemical) at biofuel processor 172 so as to produce biodiesel and glycerol.”; [0086] “At a desired time, the algal biomass produced by algae cultivator 412 is harvested at biomass harvester 416, which outputs lipids, water, and solids--each of which can be a useful product or recycled within SAS 400. For example, lipids are extracted at oil extractor 420;” [0119] “Additionally or alternatively, wherein the symbiotic algae system further comprises at least one biomass processing system coupled to the first and/or second algal harvesting system, the biomass processing system sized and configured to extract one or more of a lipid, a protein, a carbohydrate, a metabolite, and a dye, from the first algal biomass and/or the second algal biomass.”).
Per claim 16, wherein harvesting the algal biomass comprises: removing a medium from the algal photobioreactor system; and separating the alga from the medium (112; [0051] “After growing the Chlorella, the resulting biomass is harvested from AGC 152A.”).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (‘425) in view of Jochle et al. (US 6,699,389). 
  	Regarding claims 3 and 12, McGowan et al. teach the algal photobioreactor system of claim 2 and method of claim 10, however fails to disclose wherein the nitrogenous compound comprises nitrogen-bound nitrate. 
  	Jochle et al. disclose wherein nitrate is removed from water (col 1, ln 9-11 “The present invention is directed to methods and devices for using processed straw to remove organic waste (ammonium, nitrites, nitrates, and hydrogen sulfide), from water, effluent and sludge.") in order to, for example, make the water suitable for subsequent use or disposal. 
  	Given that Jochle et al. disclose wherein nitrate can be present in water and McGowan et a. disclose a system and method that are designed to reduce or remove nitrogen (para[0029] "A preferred embodiment of the system specifically targets the . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (‘425) in view of Groh (DE 4,103,124). 
  	Regarding claim 5, McGowan et al. teach the algal photobioreactor system of claim 1, however fails to disclose wherein the transparent tubular structure comprises recycled materiais. Groh discloses pipes made from recycled material (Abstract "The pipe framework construction comprises two main elements. The structural pipes are made from recycled composite materials.") in order to, for example, prevent waste and promote sustainability.
  	It would have been obvious to an artisan of ordinary skill in the art to utilize pipes made from recycled material as taught by Groh in the system of McGowan et al. in order to, for example, prevent waste and promote sustainability.
Claims 6-8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (‘425) in view of Christenson (“Algal Biofilm Production and Harvesting System for Wastewater Treatment with Biofuels By-Products”). 
  	Regarding claims 6 and 18, McGowan et al. teach the algal photobioreactor system of claim 1 and method of claim 10, however fails to disclose wherein at least a portion of the medium comprises a fibrous material.
  	Christenson discloses wherein a cotton rope can be used from biofilm growth (page 67, para 5 “Using the bench scale units described in section 2.1 with ¼ inch 
  	Given that a cotton cord can allow for adhesion and growth of biofilms, it would have been obvious to an artisan of ordinary skill in the art to incorporate a cotton rope as part of the photobioreactor system and method, in order to, for example, remove contaminants with a fixed source of bacteria. 
  	Regarding claims 7 and 19, the combination of McGowan et al. and Christenson makes obvious the algal photobioreactor system of claim 6 and method of claim 18, and Christenson further discloses wherein the fibrous material comprises a cord (page 67, para 5 “Using the bench scale units described in section 2.1 with ¼ inch (0.64cm) diameter solid braid cotton cord as growth substratum, another experiment was designed to directly compare biofilm growth to suspended culture growth.") in order to, for example, remove contaminants with a fixed source of bacteria. 
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the system and method of McGowan et al. such that it includes fibrous material comprising a cord in order to, for example, remove contaminants with a fixed source of bacteria. 
  	Regarding claim 8, the combination of McGowan et al. and Christenson makes obvious the algal photobioreactor system of claim 7, and Christenson further discloses wherein the cord comprises cotton (page 67, para 5 “Using the bench scale units described in section 2.1 with ¼ inch (0.64cm) diameter solid braid cotton cord as growth substratum, another experiment was designed to directly compare biofilm growth to 
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of McGowan such that it includes wherein the cord comprises cotton in order to, for example, remove contaminants with a fixed source of bacteria. 
  	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (‘425) in view of Taylor et al. (US 8,642,273). 
  	Regarding claims 9 and 20, McGowan et al. teach the algal photobioreactor system of claim 1 and method of claim 10, however fails to disclose wherein the contaminant comprises an organophosphate.   
 	Taylor et al. disclose wherein organophosphates, that are toxic to humans, are found in groundwater (col 1, In 42-50 “Organophosphorus and organosulfur compounds, are used extensively in insecticides and are highly toxic to many organisms including humans. Insecticide residues are found in soil and groundwater, and the detection of these residues is important for their elimination from the environment and to protect the health of both humans and animals. Organophosphorus compounds are also used in nerve agents, such as sarin, phosphine, soman, and tabun, for chemical warfare purposes."). 
  	Given the toxicity and presence of organophosphates, it would have been obvious to an artisan of ordinary skill in the art to utilize the system and method of water purification disclosed by McGowan et al. in order to, for example, remove the toxic compound from groundwater.
13 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (‘425) in view of Lewnard et al. (US 2008/0178739). 
Per claim 13, McGowan et al. do not disclose the method further comprising [[the]]a step of adjusting at least one of the temperature, the CO2 concentration, the pH, the light wavelength, the ion concentration, or the light intensity in the algal photobioreactor system to enhance lipid synthesis ([0094] “A fourth zone 221 may be designed and/or controlled to environmentally stress algae, for example to increase lipids production.”).
Lewnard et al. disclose a method comprising a step of adjusting at least one of the temperature, the CO2 concentration, the pH, the light wavelength, the ion concentration, or the light intensity in the algal photobioreactor system ([0100] “In certain embodiments, the temperature, velocity, residence time, depths and/or nutrient concentrations can be maintained at different levels/values in the various zones to control for different factors and/or provide particular functionality. For example, it is possible in certain embodiments to maintain one zone so as to maximize growth rates and to maintain conditions in another zone to maximize lipids production.”) to enhance lipid synthesis ([0094]) in order to, for example, increase the value of the algal biomass.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of McGowan et al. such that it includes the method further comprising the step of adjusting at least one of the temperature, the CO2 concentration, the pH, the light wavelength, the ion concentration, or the light intensity in the algal photobioreactor system to enhance lipid synthesis in order to, for example, increase the value of the algal biomass. 
s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (‘425) in view of Krivov (US 2019/0241847).  
Per claim 14, McGowan et al. do not explicitly disclose further comprising [[the]]a step of extracting a substance from the algal biomass.
Krivov discloses that substances may be extracted from algal biomass ([0117] “The symbiotic algae system can further comprise at least one biomass processing system, the biomass processing system sized and configured to extract lipid/oil from at least one of the first algal growth component and the second algal growth component.”) in order to, for example, subsequently use the substances for industrial or commercial purposes.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of McGowan et al. such that it includes the method further comprising the step of extracting a substance from the algal biomass in order to, for example, subsequently use the substances for industrial or commercial purposes.
Per claim 15, McGowan et al. do not disclose wherein the substance comprises at least one of a lipid, a protein, a carbohydrates, or a pigment.
Krivov discloses wherein the substance comprises at least one of a lipid, a protein, a carbohydrates, or a pigment ([0117] “The symbiotic algae system can further comprise at least one biomass processing system, the biomass processing system sized and configured to extract lipid/oil from at least one of the first algal growth component and the second algal growth component.”; [0019] “Additionally or alternatively, wherein the symbiotic algae system further comprises at least one biomass processing system coupled to the first and/or second algal harvesting system, 
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of McGowan et al. such that it includes wherein the substance comprises at least one of a lipid, a protein, a carbohydrates, or a pigment in order to, for example, subsequently use the substance for industrial or commercial purposes.








Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/05/22